Tuck, J,,
delivered the opinion of this court.
In expressing our concurrence with the ruling of the court below, we do so on the single ground that the subject-matter, in a different form, was passed upon by the court on discharging the rule laid at the instance of the plaintiff on the defendants, to show cause why the judgment should not be made complete, and taken as a judgment, “nunc pro tunc” it being well settled that when a matter has been once decided by a court of competent jurisdiction, it is final as between the par*388ties. We express no opinion on the correctness of that decision, for whether right or wrong, the parties are concluded, the remedy being by an appeal if the party conceived himself aggrieved. Beall vs. Brown's Adm'r, 12 Md. Rep., 550.
(Decided July 29th, 1859.)
Judgment affirmed.